DALLAM, Circuit Judge.
Upon (lie trial of this case, the plaintiff proved every fact which it was requisite for him to establish to maintain Ms action, but the defendant, denied that this court was authorized to try it; and. the question of jurisdiction so raised appearing (o be a subsianfial and serious one, a verdict for the plaintiff was directed, subject to that question, which was reserved. The defendant has now moved for judgment, upon the point reserved, notwithstanding the verdict, and that motion has been heard and considered.
•The only material inquiry is as to the correct construction of a part of the statute of August 13, 1888 (25 Stat. 434), as follows:
“Nor shall any circuit or district court have cognizance of any suit except upon foreign bills of exchange to reeovei the contents of any promissory note or other dioses in action in favor of any assignee, or of any subsequent holder, *818If such Instrument be made payable to bearer, and be not made by any corporation, unless such suit might have been prosecuted in such court to recover the said contents if no assignment or transfer had been made.”
• In my opinion, the effect of the language quoted is to deny jurisdiction to the courts mentioned, as well in suits to recover the contents of any promissory note in favor of any assignee, as in suits to recover in favor of any subsequent holder, where the instrument be made payable to bearer, and be not made by any corporation, unless, in either case, such suit might have been prosecuted in such court to recover the said contents if no assignment (in the first instance) or transfer (in the second instance) had been made. In other words, I read the clause as if its immediately material terms were thus transposed:
“Nor shall any circuit court have cognizance of any suit In favor of any assignee unless such suit might have been prosecuted in such court if no assignment had been made; or in favor of any subsequent holder, if such instrument be made payable to bearer, unless such suit might have been prosecuted in such court if no transfer had been made.”
Parker v. Ormsby, 141 U. S. 81, 11 Sup. Ct. 912.
It follows that the present ac'rion is one of which this court has not jurisdiction. Mullen v. Torrance, 9 Wheat. 537. Judgment for defendant, notwithstanding the verdict.